Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 11/5/21. Claims 2 - 4, 6, 7, 9, 11, 12, 15, 17 – 20, 22 – 24, 26, 28, 30, 33, 35, 37, 39, 41 -  43, 46, 48, 50 and 52 - 55 have been canceled, claims 56 – 59 have been added and claims 1, 5, 8, 10, 13, 14, 16, 21, 25, 27, 29, 31, 32, 34, 36, 38, 40, 44, 45, 47, 49, 51 and 56 – 59 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 14, 27 and 40 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 10, 14, 16, 27, 29, 31, 32, 36, 40, 44, 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0141679 A1) in view of Takeda et al. (US 2021/0328735 A1).
Regarding claims 1 and 14, He teaches a network node (Fig. 14: paragraph 26: eNodeB) for configuring resources for a short Physical Downlink Control Channel, sPDCCH (paragraph 34: techniques for S-PDCCH transmission and resource mapping in an S -TTI can be defined), the network node comprising: processing circuitry (inherent in eNodeBs) configured to: determine time resources for the sPDCCH based on at least one characteristic associated with transmission, the at least one characteristic associated with transmission including a subslot transmission duration paragraph 34: In one example, the number of S-PDCCH symbols M can depend on the S -TTI length configured for a given UE); configure a wireless device (UE) using the time resources for the sPDCCH (paragraph 35: the UE can monitor the S-PDCCH starting from an OFDM symbol fulfilling n.sub.symbol mod L.sub.S -TTI=0, wherein n.sub.symbol represents an OFDM symbol index within a radio frame and L.sub.S -TTI represents the S -TTI length configured for a given UE. In the example shown in FIG. 3, the S -TTI length can be 2 symbols, 3 or 4 symbols, 7 symbols, etc); the determined time resources for the sPDCCH including a number of symbols corresponding to one of: a two symbol subslot transmission duration when the sPDCCH is a two symbol sPDCCH (paragraph 34: In one example, the number of S-PDCCH symbols M can depend on the S -TTI length configured for a given UE. As an example, M=1, or alternatively, the S-PDCCH can span over all symbols of each S -TTI when the S -TTI length is 1 or 2 or 3. Otherwise, M=2. Also described in paragraphs 26-27 and paragraph 61: for an S -TTI length of 2 symbols, the common S-PDCCH search space (SS.sub.k.sup.(L)) can include… a defined number of S-PDCCH candidates M.sup.(L) (e.g., 2)).
He fails to explicitly disclose determine frequency resources for the sPDCCH, the determined frequency resources for the sPDCCH beinq determined independently from the number of symbols of the determined time resources for the sPDCCH; and configure the wireless device using the determined frequency resources for the sPDCCH.
However, Takeda teaches determine frequency resources for the sPDCCH, the determined frequency resources for the sPDCCH being determined independently from paragraph 162: Alternatively, separate (UE-specific) sPDCCH frequency resources may be configured in each user terminal (see FIG. 24B). FIG. 24B shows a structure, in which each sTTI is constituted by two symbols, and in which the sPDCCH to be transmitted in each sTTI is allocated to different frequency resources on a per user terminal basis); and configure the wireless device using the determined frequency resources for the sPDCCH (paragraph 162: Alternatively, separate (UE-specific) sPDCCH frequency resources may be configured in each user terminal (see FIG. 24B). FIG. 24B shows a structure, in which each sTTI is constituted by two symbols, and in which the sPDCCH to be transmitted in each sTTI is allocated to different frequency resources on a per user terminal basis).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify He’s network by incorporating the teachings of Takeda, for the purpose of allocating to different frequency resources on a per user terminal basis.
Regarding claims 5, 31 and 44, He teaches the network node of claim 1, wherein the at least one characteristic includes a predefined pattern of subslots for the wireless device (paragraph 34: the number of S-PDCCH symbols period (M) can be fixed (e.g., M=1) corresponding to each S-TTI length, or explicitly configured by higher layer signaling for a given UE. In one example, the number of S-PDCCH symbols M can depend on the S-TTI length configured for a given UE. As an example, M=1, or alternatively, the S-PDCCH can span over all symbols of each S-TTI when the S-TTI length is 1 or 2 or 3). 
Regarding claims 10, 36 and 49, He teaches the network node of claim 1, wherein the sPDCCH is based on a Demodulation Reference Signal, DMRS (end of paragraph 38 and paragraph 65: DMRS). 
Regarding claims 16 and 29, He teaches the method of claim 14, wherein the at least one characteristic includes one of a reference signal overhead and a subslot length (paragraphs 34-35: S-TTI length). 
Regarding claim 27 and 40, He teaches the method and wireless device (Fig. 14: paragraph 35: UE) for transmitting on resources indicated in a short Physical Downlink Control Channel, sPDCCH (paragraphs 34 and paragraph 35: A user equipment (UE) can determine where to start searching for its DCI for data transmission in a respective sTTI. In one example, a starting OFDM symbol for the S-PDCCH can be implicitly determined based on the number of symbols of the S-TTI…), the wireless devicePage 6 of 17Attorney Docket No: 1557-460PUS (P71316_US2)U.S. Patent Application Serial No: 16/345923 comprising: processing circuitry (inherent in UEs) configured to: receive a configuration on time resources of the sPDCCH and on frequency resources of the sPDCCH, the time resources being based on at least one characteristic associated with transmission, the at least one characteristic associated with transmission including a subslot transmission duration (paragraph 34: In one example, the number of S-PDCCH symbols M can depend on the S -TTI length configured for a given UE); transmit according to the configuration (paragraph 35: A user equipment ( UE) can determine where to start searching for its DCI for data transmission in a respective sTTI); the time resources for the sPDCCH including a number of symbols corresponding to one of: a two symbol subslot transmission duration when the sPDCCH is a two symbol sPDCCH (paragraph 34: In one example, the number of S-PDCCH symbols M can depend on the S -TTI length configured for a given UE. As an example, M=1, or alternatively, the S-PDCCH can span over all symbols of each S -TTI when the S -TTI length is 1 or 2 or 3. Otherwise, M=2. Also described in paragraphs 26-27 and paragraph 61: for an S -TTI length of 2 symbols, the common S-PDCCH search space (SS.sub.k.sup.(L)) can include… a defined number of S-PDCCH candidates M.sup.(L) (e.g., 2)).
	He fails to explicitly disclose the frequency resources for the sPDCCH being determined independently from the number of symbols of the determined time resources for the sPDCCH.
However, Takeda teaches the frequency resources for the sPDCCH being determined independently from the number of symbols of the determined time resources for the sPDCCH (paragraph 162: Alternatively, separate (UE-specific) sPDCCH frequency resources may be configured in each user terminal (see FIG. 24B). FIG. 24B shows a structure, in which each sTTI is constituted by two symbols, and in which the sPDCCH to be transmitted in each sTTI is allocated to different frequency resources on a per user terminal basis).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify He’s network by incorporating the teachings of Takeda, for the purpose of allocating to different frequency resources on a per user terminal basis.
 Regarding claim 32 and 45, He teaches the wireless device of claim 27, wherein the at least one characteristic includes a transmission mode for at least one of a data channel and a grant for the wireless device (paragraph 25: A transmission of a request, grant and/or data can be performed in subframe chunks with a TTI. Further described in paragraph 57: In one example, one DCI format for DL and one DCI format for UL can be configured for a UE, e.g., based on transmission modes). 

Claims 8, 13, 21, 25, 34, 38, 47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over He and Takeda as applied to claims 1, 14, 27 and 40 above, and further in view of Sun et al. (US 2019/0191420 A1).
Regarding claims 8, 21, 34 and 47, He and Sun teach the network node of claim 1, but He fails to explicitly disclose wherein frequency resources used for a short control channel element, sCCE, in 2-symbol sPDCCH correspond to frequency resources used for a sCCE in 3-symbol sPDCCH.
However, Sun further teaches wherein frequency resources used for a short control channel element, sCCE, in 2-symbol sPDCCH correspond to frequency resources used for a sCCE in 3-symbol sPDCCH (paragraphs 57 and 60: An sCCE may span one, two, or more symbol periods). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify He’s system by incorporating the teachings of Sun, for the purpose of obtaining specified resources for enabling communication.
Regarding claims 13, 25, 38 and 51, He teaches the network node of claim 1, but fails to explicitly disclose wherein the sPDCCH is part of a downlink subframe configured for two symbol TTI, the downlink subframe being configured to include both two symbol sPDCCH and three symbol sPDCCH.
paragraphs 57 and 60: In some examples, a two symbol sTTI may contain three symbols periods, and a one slot sTTI may contain anywhere from five to seven symbols periods. For instance, a nominal duration of an sTTI may be two symbol periods, but a particular resource assignment may span three symbols). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify He’s system by incorporating the teachings of Sun, for the purpose of providing flexible communication.

Claims 56 – 59 are rejected under 35 U.S.C. 103 as being unpatentable over He and Takeda as applied to claims 1, 14, 27 and 40 above, and further in view of Hosseini et al. (	US 2018/0124711 A1).
Regarding claims 56 – 59, He teaches the network node and wireless device of Claims 1, 14, 27 and 40, but fails to explicitly disclose wherein the 2-symbol sPDCCH uses the same frequency resources as the 3-symbol sPDCCH.  
	However, Hosseini teaches wherein the 2-symbol sPDCCH uses the same frequency resources as the 3-symbol sPDCCH (paragraph 73: the two-symbols of a three-symbol sTTI that use a same frequency resource may benefit from more time diversity).  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462